Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-2, 4, 7-9, 11-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 8 September 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-2, 4-6, 10-16 and 18 under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) in view of Hermann et al. (US 8,541,126) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 7-9 and 17 under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) in view of Hermann et al. (US 8,541,126) as applied to claim 1 above, and further in view of WO 2017078306 (hereafter WO '306)(using US 10,763,467 as translation) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106785225 (CN ‘225)(using EP3598564 (EP ‘564) as translation) in view of CN 107425222 (CN ‘222).
Claim 1:	CN ‘225 in Figures 1-4 disclose a battery module, comprising:
a battery cell stack in which a plurality of battery cells (4) are stacked in a first direction along a length of the battery cell stack, each battery cell of the plurality of battery cells having a cross sectional shape and a length extending in a second direction, the length of each battery cell being equal to a width of the battery cell stack in the second direction;
a plurality of flame spread prevention members (fireproof and thermal insulating spacers 3), each of the plurality of flame spread prevention members comprising a first side wall extending in a second direction and configured to contact a first side of a respective one of the plurality of battery cells; and
a case (casing) configured to accommodate the battery cell stack covered by the plurality of flame spread prevention members (see EP 564, paragraphs [0016]-[0026] and ([0032]). See also entire document.
CN ‘225 does not disclose that 
 a plurality of hollows is formed by the plurality of flame spread prevention
members so that the plurality of battery cells is inserted into a respective one of the plurality of hollows, 
wherein a cross sectional shape of the plurality of hollows is the same as the cross sectional shape of the respective one of the plurality of battery cells, and
wherein each of the plurality of flame spread prevention members includes a second side wall extending from the first side wall to cover a second wall of a respective one of the plurality of battery cells.
	CN ‘222 in Figures 1 (reproduced below) and 2 discloses 
a plurality of hollows (51/52) is formed by a plurality of flame spread prevention members (5) so that a plurality of battery cells (4) is inserted into a respective one of the plurality of hollows (51/52), 

    PNG
    media_image1.png
    536
    692
    media_image1.png
    Greyscale

wherein a cross sectional shape of the plurality of hollows (51/52) is the same as the cross sectional shape of the respective one of the plurality of battery cells (4), and
wherein each of the plurality of flame spread prevention members (5) includes a second side wall extending from the first side wall to cover a second wall of a respective one of the plurality of battery cells (paragraphs [0021]-[0030]). See also entire document.
Therefore, because both CN ‘225 and CN ‘222 are concerned with a flame spread prevention member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flame spread prevention member of CN ‘225, in light of the teaching of CN ‘222, such that a plurality of hollows is formed by the plurality of flame spread prevention members so that the plurality of battery cells is inserted into a respective one of the plurality of hollows, wherein a cross sectional shape of the plurality of hollows is the same as the cross sectional shape of the respective one of the plurality of battery cells, and wherein each of the plurality of flame spread prevention members includes a second side wall extending from the first side wall to cover a second wall of a respective one of the plurality of battery cells.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium battery explosion-proof flame-retardant structure that would have prevented the occurrence of combustion and explosion during the use of the lithium battery.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘225 further discloses that the plurality of flame spread prevention members each include a mica plate (31) containing mica with both heat insulation and heat resistance (see EP ‘564, paragraph [0025]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein the CN ‘225 combination further discloses battery pack, comprising a battery module (of CN ‘225) set forth above in claim 1.
Claim 11: 	The rejection of claim 10 is as set forth above in claim 1 wherein CN ‘222 further discloses that each of the plurality of flame spread prevention members (5) further comprises a top wall extending between the first side wall and the second side wall and a bottom wall extending between the first side wall and the second side wall, and 
wherein a number of the plurality of flame spread prevention members is a same as a number of the plurality of battery cells.
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein CN ‘225 discloses that each of the plurality of flame spread prevention members (5) includes a mica plate (claim 2).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein CN ‘222 in Figure 1 discloses that the first side wall is planar.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein CN ‘222 in Figure 1 discloses that each of the plurality of the flame spread prevention members is L-shaped.
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein CN ‘222 further discloses that the L-shaped flame spread prevention member directly contacts a top wall of a respective one of the plurality of battery cells (4).
Claim 16:	The rejection of claim 16 is as set forth above wherein CN ‘222 in Figure 1 discloses that the first wall extends form a bottom wall of the case the top wall if the case.
Claim 18:	The rejection of claim 18 is as set forth above in claim 1 wherein CN ‘222 in Figure 1 further discloses that the second side wall directly contacts a top wall of a respective one of the plurality of battery cells (4), the top wall connected to the first side wall at an edge of the respective one of the plurality of battery cells.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106785225 (CN ‘225)(using EP3598564 (EP ‘564) as translation) in view of CN 107425222 (CN ‘222) as applied to claim 1 above, and further in view of Park et al. (US 8,557,431).
CN ‘225 and CN ‘222 are as applied, argued, and disclosed above, and incorporated herein.
Claim 4:	The CN ‘225 combination discloses that each of the plurality of flame spread prevention member has a hexahedral shape, but does not disclose that each of the plurality of battery cells is a pouch-type battery cell having a rectangular shape, and the each of the flame spread prevention member has two open ends.
Park et al. in Figure 10 discloses a pouch-type battery cell having a rectangular shape (col. 5: 1-6). See also entire document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cells of the CN ‘225 by incorporating the battery cells of Park.
With the modification, the flame spread prevention member would two open ends allowing for the tables 437 ad 438 to extend from opposite ends of the pouch.
One having ordinary skill in the art would have been motivated to make the modification to provide a pouch-type secondary battery using a pouch that would have been capable of preventing permeation of moisture and the electrolyte solution, thus improving long-term storage stability and improving battery importance (col. 3: 18-46).

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106785225 (CN ‘225)(using EP3598564 (EP ‘564) as translation) in view of CN 107425222 (CN ‘222), and further in view of CN1783541 (hereafter CN ‘541).
Claim 7:	CN ‘225 in Figures 1-4 disclose a battery module, comprising:
a battery cell stack in which a plurality of battery cells (4) are stacked in a first direction along a length of the battery cell stack, each battery cell of the plurality of battery cells having a cross sectional shape and a length extending in a second direction, the length of each battery cell being equal to a width of the battery cell stack in the second direction;
a plurality of flame spread prevention members (fireproof and thermal insulating spacers 3), each of the plurality of flame spread prevention members comprising a first side wall extending in a second direction and configured to contact a first side of a respective one of the plurality of battery cells; and
a case (casing) configured to accommodate the battery cell stack covered by the plurality of flame spread prevention members (see EP 564, paragraphs [0016]-[0026] and ([0032]). See also entire document.
CN ‘225 does not disclose that 
 a plurality of hollows is formed by the plurality of flame spread prevention
members so that the plurality of battery cells is inserted into a respective one of the plurality of hollows, 
wherein a cross sectional shape of the plurality of hollows is the same as the cross sectional shape of the respective one of the plurality of battery cells, and
wherein each of the plurality of flame spread prevention members includes a second side wall extending from the first side wall to cover a second wall of a respective one of the plurality of battery cells.
	CN ‘222 in Figures 1 (reproduced below) and 2 discloses 
a plurality of hollows (51/52) is formed by a plurality of flame spread prevention members (5) so that a plurality of battery cells (4) is inserted into a respective one of the plurality of hollows (51/52), 

    PNG
    media_image1.png
    536
    692
    media_image1.png
    Greyscale

wherein a cross sectional shape of the plurality of hollows (51/52) is the same as the cross sectional shape of the respective one of the plurality of battery cells (4), and
wherein each of the plurality of flame spread prevention members (5) includes a second side wall extending from the first side wall to cover a second wall of a respective one of the plurality of battery cells (paragraphs [0021]-[0030]). See also entire document.
Therefore, because both CN ‘225 and CN ‘222 are concerned with a flame spread prevention member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flame spread prevention member of CN ‘225, in light of the teaching of CN ‘222, such that a plurality of hollows is formed by the plurality of flame spread prevention members so that the plurality of battery cells is inserted into a respective one of the plurality of hollows, wherein a cross sectional shape of the plurality of hollows is the same as the cross sectional shape of the respective one of the plurality of battery cells, and wherein each of the plurality of flame spread prevention members includes a second side wall extending from the first side wall to cover a second wall of a respective one of the plurality of battery cells.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium battery explosion-proof flame-retardant structure that would have prevented the occurrence of combustion and explosion during the use of the lithium battery.
	The CN ‘225 combination does not disclose a frame coupled to the case and having a plurality of insert grooves formed with a preset interval, wherein each first side wall of the plurality of flame spread prevention members is slidably coupled to one of the plurality of insert grooves of the frame, and each of the plurality of battery cells is interposed between flame spread prevention members adjacent to each other.
	CN ‘541 in Fig. 4 discloses a frame (panel 14) coupled to the case (10) and having a plurality of insert grooves (19) formed with a preset interval (See page 4, last paragraph through page 5, paragraph 6).  See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the CN ‘225 combination by incorporating the frame panel of CN ‘541.
	With the modification, each first side wall of the plurality of flame spread prevention members (of the CN ‘225 combination) would obviously be slidably coupled to one of the plurality of insert grooves of the frame, and each of the plurality of battery cells (of the CN ‘225 combination) would obviously be interposed is interposed between flame spread prevention members (of CN ‘222) adjacent to each other.
	One having ordinary skill in the art would have been motivated to make the modification to provide a partition wall at a fixing mounting position that would have been capable of improving the bonding force of the unit cells in the housing (see Summary of the Invention, paragraphs 1 and 2).
	Claim 8:	The rejection of claim 8 is as set forth above in claim 7 wherein the CN ‘225 combination discloses the frame (of CN ‘541 as shown in Figure 4) is
provided in a pair, the pair of frames are respectively coupled to an upper side and a lower side of the case (10) so that the plurality of insert grooves thereof face each other, and both ends of each first side wall of the plurality of flame spread prevention members (5 of CN ‘222) would obviously and respectively be inserted into the plurality of insert grooves (19 if CN ‘541) of the pair of frames.
	Claim 9:	The rejection of claim 9 is as set forth above in claim 7 wherein CN ‘225 discloses that the frame includes a mica plate (of CN ‘225) obviously containing mica with both heat insulation and heat resistance.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729